METHOD AND DEVICE FOR MONITORING
A BEHAVIOR OF A TIRE OF A VEHICLE



REASONS FOR ALLOWANCE


This action is in response to the Applicant’s Preliminary Amendment dated Jan. 24, 2020.

Claims 1 - 15 have been allowed.
Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for monitoring a behavior of a rolling tire of a vehicle, comprising the steps of:
determining a leading portion and a trailing portion of the curve, as claimed, corresponding to an entry of the point into a footprint region of the tire and corresponding to an exit of the point from the footprint region of the tire; and
determining a first measure of a volatility of the signal in the leading portion and a second measure of volatility of the signal in the trailing portion.

The Examiner notes the use of the term “volatility” in independent claim 1 and since the term can have many different meanings, the Examiner has turned to the Applicant’s specification 

for guidance on the meaning of the term as claimed. Accordingly, the specification sets forth that the volatility of a signal is determined based on an evaluation of a root mean square noise of a signal. As such, the phrase determining a volatility of the signal as claimed has been interpreted as meaning determining based on an evaluation of a root mean square noise of the signal.

Claims 2 - 9 and 15 depend from claim 1 and have been found to be allowable over the prior art for, at least, that reason.
 
Independent claim 10 closely parallels that of claim 1 and has been found to be allowable over the prior art for the same reasoning as set forth above with respect to claim 1.

Claims 11 - 14 depend from claim 10 and have been found to be allowable over the prior art for, at least, that reason.

The Examiner also notes that a review of the International Search Report and Written Opinion for corresponding PCT Application PCT/EP2018/069846 has been conducted. The Opinion notes document WO 2005/042322 teaches the claimed subject matter yet fails to set forth where in the document each claim limitation is taught. The Examiner has reviewed the document and is in disagreement with the findings of the Written Opinion. The Examiner finds that the claims do distinguish over this document and all other documents set forth in the Written Opinion for the same reasons as set forth above.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. For assistance from a customer service person or access to the automated information system, call 800-786-9199 or 571-272-1000.

/Eric S. McCall/
Primary Examiner
Art Unit 2856